DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10 May 2022 for application number 15/429,118. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-9, 11-20, 22-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 depends on cancelled claim 10.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 depends on cancelled claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, 16-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. [hereinafter as Ying] (US 2012/0278704 A1) in view of Pugsley et al. [hereinafter as Pugsley] (US 2011/0138331 A1).
In reference to claim 1, Ying teaches a system for optimizing and integrating compiled-content provided from at least one compiled-content source to generate an integrated mobile graphical media experience executed in a mobile device [para 0004 discloses portable computing devices], the system comprising:
one or more processors in the mobile device; and 
a memory, coupled to the one or more processors, wherein the memory includes code stored therein that is executable by the processors to cause the mobile device to:
extract a plurality of compiled-content items from the at least one compiled-content source, the plurality of compiled-content items comprising items having a plurality of data formats [paras 0023-0025 disclose extracting assets from sources, the assets having varying assets types; Figs. 5-6, paras 0044-0049 disclose scaling the size of an image to fit a particular template, e.g. an example of data format type would be size of the image]; 
reformat compiled-content items of the plurality of compiled-content items in accordance with a template to optimize display of the compiled-content items by the mobile device [Figs. 5-6, paras 0044-0049 disclose scaling the size of image to fit a particular template]; and
generate, using the plurality of compiled-content items including each of the reformatted compiled-content items, the integrated mobile graphical media experience based on the template for execution on the mobile device, wherein the integrated mobile graphical media experience includes a plurality of display items, each display item in the plurality of display items corresponding to a respective compiled-content item of the plurality of compiled-content items, the template further defining a layout of the plurality of display items on the integrated mobile graphical media experience based on the reformatted respective compiled-content items corresponding to each display item in the plurality of display items [paras 0023-0025 disclose restructuring the various assets, each having assets types, into a template displayed to a user; Figs. 5-6, paras 0044-0049 disclose scaling the size of an image to fit a particular template, e.g. reformatting];
wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience [Fig. 2, para 0030 discloses a title, e.g. keyword tag indicating context, of a template].
However, while Ying teaches wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience [Fig. 2, para 0030 discloses a title, e.g. keyword tag indicating context, of a template], Ying does not explicitly teach parse the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items.
Pugsley teaches parse the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items [paras 0031-0032 disclose extracting metadata, e.g. keyword tags, from content, separate from an audio fingerprint, e.g. tag originally included].
It would have been obvious to one of ordinary skill in art, having the teachings of Ying and Pugsley before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ying to include the functionality as taught by Pugsley in order to obtain an optimizing system in which content may be parsed to analyze keyword tags. 
One of ordinary skill in the art wanted to be motivated to obtain an optimizing system in which content may be parsed to analyze keyword tags to facilitate the navigation and utilization of content [Pugsley, para 0001].

In reference to claim 2, Ying and Pugsley teach the invention of claim 1 above.
Pugsley further teaches the compiled-content includes owned-content [paras 0031-0032 disclose extracting metadata in order to suggest other similar content and display it to the user; paras 0021, 0033-0034 disclose the ability to purchase content; para 0041 discloses already purchased content].

In reference to claim 6, Ying and Pugsley teach the invention of claim 1 above.
Ying further teaches the layout defined by the template defines at least one of a number of display items corresponding to compiled-content items of a particular data format to be included in the integrated mobile graphical media experience, and a location of display items corresponding to compiled-content items of a particular data format within the integrated mobile graphical media experience [Fig. 2, para 0028 discloses template layouts which define a certain number of content items in certain locations].

In reference to claim 7, Ying and Pugsley teach the invention of claim 1 above.
Ying further teaches the at least one compiled-content source includes a plurality of compiled-content sources, and wherein each compiled-content source of the plurality of compiled-content sources is of a type selected from the group consisting of a social media stream, a blog publisher, a video source, a news source, a web server, a media server, and a Rich Site Summary (RSS) feed [para 0021 discloses various network sources, that provide a various media assets, including image, video, audio, web content, etc.; para 0029 discloses a blog publisher].

In reference to claim 8, Ying and Pugsley teach the invention of claim 1 above.
Ying further teaches a storage and distribution module configured to store the integrated mobile graphical media experience, and to distribute the integrated mobile graphical media experience to the mobile device [paras 0060, 0062 disclose various storage devices; paras 0023-0025 disclose restructuring the various assets, having assets types, into a template displayed to a user].

In reference to claim 9, Ying and Pugsley teach the invention of claim 8 above.
Ying further teaches the distributing the integrated mobile graphical media experience to the mobile device is performed using a third-party content delivery system, whereby the storing of the integrated mobile graphical media experience is decoupled from the distributing the integrated mobile graphical media experience [Fig. 1, para 0020 discloses a client device and a content processing system as well as publishers, which are connected by a network; paras 0060, 0062 disclose various storage devices; storage occurs at the client device and the content processing system communicates with the publishers and the client device].

In reference to claim 11, Ying and Pugsley teach the invention of claim 10 above.
Pugsley further teaches the keyword analysis of the plurality of compiled-content items is used to identify additional compiled-content items from the at least one compiled-content source related to the parsed plurality of compiled-content items [paras 0031-0032 disclose extracting metadata, e.g. keyword tags, from content, separate from an audio fingerprint, e.g. tag originally included, in order to suggest other similar content; paras 0022, 0031 discloses a service provider].

In reference to claim 12, Ying and Pugsley teach the invention of claim 10 above.
Pugsley further teaches the keyword analysis of the plurality of compiled-content items is performed by an intelligent analysis platform [para 0032 discloses analysis using an algorithm].

In reference to claim 16, Ying teaches a method of generating an integrated mobile graphical media experience for execution in a mobile device, the method comprising:
receiving compiled-content from at least one compiled-content source, wherein the compiled-content is associated with a topic [para 0024 discloses a title, e.g. topic, and various other related content] of the integrated mobile graphical media experience [paras 0023-0025 disclose extracting assets from sources, the assets having varying assets types];
extracting a plurality of compiled-content items from the compiled-content, the plurality of compiled-content items comprising items having a plurality of data formats [paras 0023-0025 disclose extracting assets from sources, the assets having varying assets types]; 
reformatting compiled-content items of the plurality of compiled-content items in accordance with a template to optimize display of the compiled-content items by the mobile device [Figs. 5-6, paras 0044-0049 disclose scaling the size of image to fit a particular template]; and
generating, using the plurality of compiled-content items including each of the reformatted compiled-content items, the integrated mobile graphical media experience based on the template for execution on the mobile device, wherein the generating the integrated mobile graphical media experience comprises generating a plurality of display items, each display item in the plurality of display items corresponding to a respective compiled-content item of the plurality of compiled-content items, the template further defining a layout of the plurality of display items on the integrated mobile graphical media experience based on the reformatted respective compiled-content items corresponding to each display item in the plurality of display items [paras 0023-0025 disclose restructuring the various assets, each having assets types, into a template displayed to a user].
However, while Ying teaches wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience [Fig. 2, para 0030 discloses a title, e.g. keyword tag indicating context, of a template], Ying does not explicitly teach parsing the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items.
Pugsley teaches parsing the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items [paras 0031-0032 disclose extracting metadata, e.g. keyword tags, from content, separate from an audio fingerprint, e.g. tag originally included].
It would have been obvious to one of ordinary skill in art, having the teachings of Ying and Pugsley before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ying to include the functionality as taught by Pugsley in order to obtain an optimizing system in which content may be parsed to analyze keyword tags. 
One of ordinary skill in the art wanted to be motivated to obtain an optimizing system in which content may be parsed to analyze keyword tags to facilitate the navigation and utilization of content [Pugsley, para 0001].

In reference to claim 17, Ying and Pugsley teach the invention of claim 16 above.
Ying further teaches the layout defined by the template defines at least one of a number of display items corresponding to compiled-content items of a particular data format to be included in the integrated mobile graphical media experience, and a location of display items corresponding to compiled-content items of a particular data format within the integrated mobile graphical media experience [Fig. 2, para 0028 discloses template layouts which define a certain number of content items in certain locations].

In reference to claim 18, Ying and Pugsley teach the invention of claim 16 above.
Ying further teaches receiving compiled-content from at least one compiled-content source, wherein the compiled-content is associated with a topic of the integrated mobile graphical media experience comprises: receiving compiled-content from a plurality of compiled-content sources, wherein the compiled-content is associated with a topic of the integrated mobile graphical media experience [para 0021 discloses various network sources, that provide a various media assets, including image, video, audio, web content, etc.; para 0029 discloses a blog publisher; para 0024 discloses a title, e.g. topic, and various other related content].

In reference to claim 19, Ying and Pugsley teach the invention of claim 18 above.
Ying further teaches the plurality of compiled-content sources are of different types, and wherein the different types include at least one of a social media stream, a blog publisher, a video source, a news source, a web server, a media server, and a Rich Site Summary (RSS) feed [para 0021 discloses various network sources, that provide a various media assets, including image, video, audio, web content, etc.; para 0029 discloses a blog publisher].

In reference to claim 20, Ying and Pugsley teach the invention of claim 16 above.
Ying further teaches compiled-content related to the topic [para 0024 discloses a title, e.g. topic, and various other related content].
Pugsley further teaches determining that new related content is available from the at least one compiled-content source; and dynamically updating the integrated mobile graphical media experience to include additional display items corresponding to compiled-content items in the new compiled-content [paras 0031-0032 disclose extracting metadata, e.g. keyword tags, from content, separate from an audio fingerprint, e.g. tag originally included, in order to suggest other similar content and display it to the user; paras 0022, 0031 discloses a service provider].

In reference to claim 24, Ying and Pugsley teach the invention of claim 16 above.
Pugsley further teaches the integrated mobile graphical media experience includes a call-to-action, the call-to-action including shoppable content related to the topic of the compiled-content of at least one display item of the integrated mobile graphical media experience [paras 0031-0032 disclose extracting metadata in order to suggest other similar content and display it to the user; paras 0021, 0033-0034 disclose the ability to purchase content].

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Pugsley further in view of Blow et al. [hereinafter as Blow] (US 2013/0166391 A1).
In reference to claim 3, Ying and Pugsley teach the invention of claim 1 above.
However, Ying and Pugsley do not explicitly teach wherein the predetermined optimization requirements are requirements related to at least one of bandwidth limits and storage limits.
Blow teaches wherein the predetermined optimization requirements are requirements related to at least one of bandwidth limits and storage limits [para 0036 discloses reformatting content from one type to another, such as from a video file to a still image and/or audio portion, in order to require less bandwidth, for example; para 0053 discloses reformatting content to conserve data storage and to satisfy transmission requirements; paras 0048-0049 give an example of content meeting a certain predetermined threshold, such as a certain size].
It would have been obvious to one of ordinary skill in art, having the teachings of Ying, Pugsley, and Blow before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ying and Pugsley to include the functionality as taught by Blow in order to obtain an optimizing system in which content is reformatted based on certain predetermined optimization requirements. 
One of ordinary skill in the art wanted to be motivated to obtain an optimizing system in which content is reformatted based on certain predetermined optimization requirements to provide a more economical way of sharing content [Blow, para 0001].

In reference to claim 4, Ying, Pugsley, and Blow teach the invention of claim 3 above.
Blow further teaches the at least one of the bandwidth limits and the storage limits are limits of the mobile device or of the system [para 0036 discloses reformatting content from one type to another, such as from a video file to a still image and/or audio portion, in order to require less bandwidth, for example; para 0053 discloses reformatting content to conserve data storage and to satisfy transmission requirements; paras 0048-0049 give an example of content meeting a certain predetermined threshold, such as a certain size; para 0033 discloses network data plan constraints of the device/system].

In reference to claim 5, Ying, Pugsley, and Blow teach the invention of claim 3 above.
Blow further teaches the predetermined optimization requirements are expressed as threshold values, and wherein the reformatting the at least one compiled-content item of the plurality of compiled-content items based on predetermined optimization requirements includes reformatting the at least one compiled-content item of the plurality of compiled-content items such that the integrated mobile graphical media experience has a size less than a predetermined size [para 0036 discloses reformatting content from one type to another, such as from a video file to a still image and/or audio portion, in order to require less bandwidth, for example; para 0053 discloses reformatting content to conserve data storage and to satisfy transmission requirements; paras 0048-0049 give an example of content meeting a certain predetermined threshold, such as a certain size].

Claims 13-15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Pugsley further in view of James et al. [hereinafter as James] (US 9,781,457 B1).
In reference to claim 13, Ying and Pugsley teach the invention of claim 1 above.
However, while Ying and Pugsley teach the at least one compiled-content item of the plurality of compiled-content items of the integrated mobile graphical media experience as expressed above, Ying and Pugsley do not explicitly teach a metrics database for storing metrics associated with at least one interaction event, wherein the at least one interaction event is generated when a user interacts with content, and wherein the metrics indicate a performance of the compiled-content.
James teaches a metrics database [Fig. 2, col. 5, line 50 discloses a data server; Fig. 3, col. 6, line 56 discloses storage] for storing metrics associated with at least one interaction event, wherein the at least one interaction event is generated when a user interacts with content, and wherein the metrics indicate a performance of the compiled-content [col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, including a number of views of the content, as a measure of popularity, e.g. performance].
It would have been obvious to one of ordinary skill in art, having the teachings of Ying, Pugsley, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ying and Pugsley to include the functionality as taught by James in order to obtain an optimizing system in which content may be determined based on metrics. 
One of ordinary skill in the art wanted to be motivated to obtain an optimizing system in which content may be determined based on metrics to facilitate indicating viewership of content based on context [James, col. 1, line 22].

In reference to claim 14, Ying, Pugsley, and James teach the invention of claim 13 above.
James further teaches the metrics are used in identifying additional compiled-content items that are deemed relevant to the user based on the metrics [col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, including a number of views of the content].

In reference to claim 15, Ying, Pugsley, and James teach the invention of claim 13 above.
Ying further teaches content of the integrated mobile graphical media experience as expressed above.
James further teaches the metrics include at least one of a number of views of a display item, a duration of the user view of the display item, an engagement activity of the user with the display item, a selection of shoppable-content within the display item, and a user rating associated with the display item [col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, including a number of views of the content].

In reference to claim 22, Ying and Pugsley teach the invention of claim 16 above.
Ying further teaches at least one compiled-content item of the plurality of compiled-content items of the integrated mobile graphical media experience as expressed above.
However, Ying and Pugsley do not explicitly teach capturing at least one interaction event, the at least one interaction event generated when a user interacts with content;
generating metrics associated with the at least one interaction event;
storing the metrics in a metrics database; and
determining, based on the metrics, a performance of the content.
James teaches capturing at least one interaction event, the at least one interaction event generated when a user interacts with content; generating metrics associated with the at least one interaction event [col. 3, lines 15-67 disclose determining viewership indicators, such as content views; col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, such as views];
storing the metrics in a metrics database [Fig. 2, col. 5, line 50 discloses a data server; Fig. 3, col. 6, line 56 discloses storage]; and
determining, based on the metrics, a performance of the content [col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, including a number of views of the content, as a measure of popularity, e.g. performance].
It would have been obvious to one of ordinary skill in art, having the teachings of Ying, Pugsley, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ying and Pugsley to include the functionality as taught by James in order to obtain an optimizing system in which content may be determined based on metrics. 
One of ordinary skill in the art wanted to be motivated to obtain an optimizing system in which content may be determined based on metrics to facilitate indicating viewership of content based on context [James, col. 1, line 22].

In reference to claim 23, Ying, Pugsley, and James teach the invention of claim 22 above.
James further teaches identifying, based on the performance of the at least one compiled-content item of the plurality of compiled-content items, additional compiled-content items that are deemed relevant to the user based on the metrics [col. 7, line 58-col. 8, line 9 discloses determining content based on various metrics, including a number of views of the content, as a measure of popularity, e.g. performance].

Response to Arguments
The objections to claims 1, 16, and 25 have been removed in light of amendments.
Applicant contends that the prior art does not teach, “parse the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items, and wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience”; Examiner respectfully disagrees. As the Rejection expresses, Ying teaches wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience [Fig. 2, para 0030 discloses a title, e.g. keyword tag indicating context, of a template]. Pugsley teaches parse the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items [paras 0031-0032 disclose extracting metadata, e.g. keyword tags, from content, separate from an audio fingerprint, e.g. tag originally included]. The current claim language does not expressly detail the “parsing” aspect of the limitation. As such, the extraction of the metadata from the content constitutes the parsing; that is, the content is parsed, i.e. analyzed, by the system to extract the metadata. The metadata may be “information such as track/album title, artist, genre, length, data of recording, or any other information used to categorize or describe such media content” [Pugsley, para 0031]. Therefore, the prior art reasonably teaches, “parse the plurality of compiled-content items to facilitate keyword analysis of the plurality of compiled-content items, wherein the keyword analysis identifies keyword tags that are additional to any tag originally included in the plurality of compiled-content items, and wherein a context of the identified keyword tags is related to the integrated mobile graphical media experience.”

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	V. et al. (US-20150264105-A1) discloses parsing includes extracting a keyword from metadata of associated with content [para 0042].
Venkitaraman et al. (US-20130290859-A1) discloses media content is parsed to identify content metadata [para 0041].
Horn et al. (US-20020198962-A1) discloses parsing for document content, meta tag titles, meta tags descriptions, meta tag keywords, etc. [claim 7].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173